Title: To Benjamin Franklin from the Comte de Sarsfield, 25 January 1777
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Sir
January the 25th 1777
As I never will lose the memory of the honour I had of your acquaintance in london Some years ago, I am not less Confident that you have not quite forgotten it. I hope to be in paris within Some few weeks, and it will make me very happy to be able of assuring you my Self of my attachment and respect. In the mean while I beg leave, Sir, to present you my Brother. He is also my best friend, he wishes very much the honour of being known to you, and will inform me of many particularities relating to you which I desire extremely to find at your Satisfaction. I am with the Greatest regard and attachment Sir your most humble and obedient Servant
Sarsfield

Give me leave, Sir, to present my best Compliments to Mr. Deane.

 
Addressed: A Monsieur / Monsieur franklin / A Paris
Notation: Sarsfiel Jan 25. 77
